Petition for Writ of Mandamus Denied and Memorandum Opinion filed August
19, 2004








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed August 19, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00736-CV
____________
 
IN RE ROBERT PERALES, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On August 6, 2004, relator filed a petition
for writ of mandamus in this Court.  See
Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  Relator complains that the trial judge
violated a ministerial duty by failing to set relator=s application for writ of habeas
corpus for a hearing.
After final conviction in a felony case, an application for
writ of habeas corpus must be filed with the Court of Criminal Appeals.  Tex.
Code Crim. Proc. Ann. art. 11.07 (Vernon Supp. 2004).  Relator states that he was convicted of the
offense of driving while intoxicated (third offense) on August 15, 2001.  No appeal was taken.  Based on these circumstances, we find that no
ministerial duty to set a hearing arose from relator=s filing of the application for writ
of habeas corpus in the District Court.  
Accordingly, we deny relator=s petition for writ of mandamus. 




 
PER CURIAM
 
 
Petition Denied
and Memorandum Opinion filed August 19, 2004.
Panel consists of
Justices Anderson, Hudson, and Frost.